Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiandong (CN 2019.274792).
Regarding claim 1, Qiandong disclose:
A pixel structure having a first region and a second region; the pixel structure comprising: a plurality of first pixel units disposed in the first region; at least one second pixel unit disposed in the second region; wherein a distribution density of the plurality of first pixel units in the first region is greater than a distribution density of the at least one second pixel unit disposed in the second region; each first pixel unit includes at least one first color sub-pixel, at least one second color sub-pixel, and at least two third color sub-pixels, and each second pixel unit includes at least one first color sub-pixel, at least one second color sub-pixel, and at least two third color sub-pixels; in the second region, the at least one first color sub-pixel and the at least one second color sub-pixel are located in a same row, the at least two third color sub-pixels are located in a same column, and a straight line where geometrical centers of the at least two third color sub-pixels are located intersects with a straight line where geometrical centers of the at least one first color sub-pixel and the at least one second color sub-pixel in the same row are located. (see Fig. 4-5; pixel structure 1100 comprising first pixels 112 in first region 120; second pixels 112 in second pixel region 110; where distribution density of 120 is greater than density of 110; first color subpixel R; second color subpixel B; two third color subpixels G; in region 120 (Fig. 5a) R and B are in same row, G and G are in same columns; where straight line between geometric centers of R and B and of G and G intersect each other – as shown in amended Fig. 5A below)

    PNG
    media_image1.png
    460
    490
    media_image1.png
    Greyscale
).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Qiandong further disclose:
in the second region, the at least two third color sub-pixels are located in the same column and between the at least one first color sub-pixel and the at least one second color sub-pixel (see Fig. 5a)
Regarding claim 3, the rejection of claim 1 is incorporated herein. Qiandong further disclose:
in the second region, a minimum distance between a third color sub-pixel and a first color sub-pixel closest to the third color sub-pixel is approximately same as a minimum distance between the third color sub-pixel and a second color sub-pixel closest to the third color sub-pixel (see Fig. 5a)
Regarding claim 4, the rejection of claim 1 is incorporated herein. Qiandong further disclose:
in the second region, a minimum 19distance between a first color sub-pixel and a second color sub-pixel closest to the first color sub-pixel is approximately same as a minimum distance between the first color sub-pixel and a third color sub-pixel closest to the first color sub-pixel (see Fig. 5a; ‘approximately’ the same distance)
Regarding claim 5, the rejection of claim 1 is incorporated herein. Qiandong further disclose:
in the second region, an area of each third color sub-pixel is smaller than an area of a first color sub-pixel, and the area of each third color sub-pixel is smaller than an area of a second color sub-pixel (see Fig. 5a)
Regarding claim 10, the rejection of claim 1 is incorporated herein. Qiandong further disclose:
in the second region, a number of third color sub-pixels in a second pixel unit is twice a number of first color sub-pixels in the second pixel unit, and the number of third color sub-pixels in the second pixel unit is twice a number of second color sub-pixels in the second pixel unit (see Fig. 5a)
Regarding claim 11, the rejection of claim 1 is incorporated herein. Qiandong further disclose:
in the first region, the first pixel unit includes one first color sub-pixel, one second color sub-pixel and two third-color sub-pixels (see Fig. 5a)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiandong in view of Huangfu (US2019.0140030).
Regarding claim 6, the rejection of claim 1 is incorporated herein. While Qiandong disclose at Fig. 4-5, a second region with at least one first color subpixel, one second color subpixel, and at least two third color subpixels, it is not explicit as to, but Huangfu disclose:
(see Fig. 3a; 102, 101, 103 polygon shaped subpixels, where 102/103 and 101/103 each with parallel sides closes to each other; see Fig. 3a reproduced below: 
    PNG
    media_image2.png
    501
    433
    media_image2.png
    Greyscale
). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art, to combine the known techniques of Huangfu to that of Qiandong, to predictable provide various shaped subpixels suitable for displaying an image ([0082]). 
Regarding claim 7, the rejection of claim 6 is incorporated herein. Huangfu further disclose:
in the second region, adjacent sides of a first color sub-pixel and a second color sub-pixel closest to the first color sub-pixel are parallel to each other (see Fig. 3a)
Regarding claim 8, the rejection of claim 6 is incorporated herein. Huangfu further disclose:
in the second region, a first color sub-pixel has at least three sides which are parallel to sides of a second sub-pixel closest to the first color sub-pixel respectively (see Fig. 3a)
Regarding claim 9, the rejection of claim 6 is incorporated herein. Huangfu further disclose:
in the second region, a first sub-pixel has at least one side whose length is approximately same as a length of a side of a second color sub-pixel and a length of a side of a third color sub-pixel (see Fig. 3a)

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiandong in view of Xinye (CN112750402).
Regarding claim 12, the rejection of claim 1 is incorporated herein.  Qiandong at [0096] discloses a driver circuit 510 and at [0097] discusses such is on a substrate (base) for the display, Qiandong is not explicit as to, but Xinye disclose:
the driver circuit including a plurality of cascaded shift register circuits that include a plurality of first shift register circuits and at least one second shift register circuit, wherein each first pixel unit in the pixel structure is coupled with at least one first shift register circuit, and at least one second pixel unit in the pixel structure is coupled with the at least one second shift register circuit (see Fig. 1, 5; page 4 at [02,03]; where drivers 110, 120, 130 have cascaded shift registers to go to each pixel structure in areas of pixel density). 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Xinye to that of Qiandong to predictably provide proper driving of the display in each area of different pixel density. 
regarding claim 13, the rejection of claim 12 is incorporated herein. Xinye further disclose:
the plurality of cascaded shift register circuits are disposed on two sides of the array substrate, and drive the pixel structure in a double-sided driving manner (see pg. 4, [02, 03]; Fig. 1). 

Allowable Subject Matter
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621